EXHIBIT 2
From:
Sent: Monday, December 2, 2019 5:40 PM
To: Bezos, Jeff <jeff@amazon.com>
Subject: Whistleblower- Confidential- OPSEC- On-going Kick-
backs & AWS Security risk
Mr. Bezo's,



Would you care to hear about a couple of your employees who
have taken kick backs in excess of $8,000,000, maybe as high
as $50,000,000, and in my opinion represent a threat to the
security of AWS?



I never considered myself a rat and I am actually on good terms
with everyone involved but I guess I am just upset that I have
always acted with integrity and it is disheartening when people
are rewarded so grossly for unscrupulous behavior.



My knowledge and evidence will lead you to the others that
have empirical evidence. This is the quietest way I can disclose
this, I thought about doing a SEC whistleblower or just calling a
newspaper but honestly I have so much respect for what you
have accomplished I feel better just telling you; not to mention I
wouldn't turn away compensation or some sort of professional
engagement but we can see how this all plays out.



This letter is being shared in confidence and do not want my
name, company, or contact information disclosed to anyone
other than you legal department at this point.



I look forward to hearing from you.




Respectfully,
